DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/1/2022 was filed after the mailing date of the office action on 10/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “one or more input devices for providing at least one input;”.
	Input devices can be physical keyboard, virtual keyboard, touch screen, mouse, stylus, tablet.
	Multiple input devices should provide multiple inputs.
	For example, two styluses writing on tablet should have two different inputs.	
	Further, claim does not define “more input devices” are same type or different type input device. 
	Mouse and stylus can provide two different inputs on tablet.
Claim is unclear how “multiple input devices providing one input”.
Therefore, claim boundary is indefinite.
	Claim 3 has same issue.
	Claims 2, 4 – 19 have same issues because of claim dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Rucker et al. (U.S. Patent 8,515,092 B2) in view of Ziran et al. (U.S. Patent Publication 20200306618 A1).
Regarding claim 1, Rucker discloses An interactive apparatus, (Fig. 1, 10) the apparatus including: 
a housing (Fig. 1, housing 18)  including: 
a light source; (c1:30 – 50, “The housing may include a humanoid face defined at least in part by lights contained within the housing; and an information processor that measures a variable audio characteristic of the electrical signal, prompts a user to change the variable audio characteristic, and controls a pattern scheme for the lights. A pattern scheme for the lights may include a first pattern scheme in which the lights illuminate in multiple ascending groups and a second pattern scheme in which the lights illuminate in multiple descending groups.”)
a speaker; (Fig. 1, speaker 12)  
a front face including a display screen; (Fig. 1, LED screen 30) and 
a bottom face; (Fig. 1, bottom face under body portion 22)  
one or more input devices for providing at least one input; (c3:42 – 64,“The controls and input of the interactive player may be described as follows: First Button--may be rotated forward or backward and can be pushed in when not rotated. 1. Plays last recorded Audio. If no audio recorded, plays SFX. 2. Creates less effects during Beat-box mode if rotated towards user 3. Creates more effects during Beat-box mode if rotated away from user Second Button--may be rotated forward or backward and can be pushed in when not rotated. 1. Push-in to record sounds or music for up to 5 seconds 2. Slows speed (BPM down) if rotated towards user 3. Increases speed (BPM up) if rotated away from user) and 
a control device (c1:30-35, an information processor) for controlling the interactive apparatus, wherein the control device is configured for receiving media and controlling one or more of the light source, the speaker, and the display screen (Figs 2 – 5, c3:24-64, “FIG. 2 shows a series of images A-B of interactive toy 10 with LED screen 30 displaying a first pattern scheme 42 in which lights illuminate in multiple ascending groups. First pattern scheme 42 may imitate a peak meter. Additionally and/or alternatively, first pattern scheme 42 may be dependent on sound levels within each of a plurality of frequency bands of the audio output.)  to produce output in association with the media; 
wherein the apparatus, during use, is configured to be stood on a surface in: (Figs 1, 2 shows 10 stood on a surface) 
a first mode defined by the bottom face resting on the surface such that the display screen is directed in a first direction, (Figs 1-4, c2:42-c3:22 “In the second position, the interactive toy may be powered on and in an interactive or "feed me" mode” ) and 
a second mode defined by the front face resting on the surface, and for which the control device is configured to dim, or turn off, the display screen each time the apparatus is placed in the second mode. (c2:42-c3:22, “For example, carrying handle 32 may have a first position associated with an off mode, and a second position associated with an interactive or "feed-me" mode. In the first position, the interactive toy 10 may be powered off and carrying handle 32 may be at an approximately horizontal position (0-degree) with respect to the ground. In the second position, the interactive toy may be powered on and in an interactive or "feed me" mode and may be at an approximately 45-degree angle with respect to the ground. Carrying handle 32 may further include a third position, hereinafter referred to as a speaker mode, in which carrying handle 32 may be approximately at vertical (90-degree) angle with respect to the ground.” Claim does not define in a second mode, the direction of display screen,) 
Rucker does not disclose “a rear face configured to permit light from the light source to pass therethrough or therefrom;”
Ziran discloses “a rear face configured to permit light from the light source to pass therethrough or therefrom;” ([0064] “The light transmitting element 430 can be formed from any material that allows light from the light source 420 to pass therethrough and can include a (e.g., cylindrical, plug-like) protrusion extending from a back surface thereof” [0065] – [0067])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate allows light from the light source to pass therethrough by Ziran into device of Rucker.  The suggestion/motivation would have been to allow light pass through. (Ziran: [0064])

Claims 2 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rucker et al. (U.S. Patent 8,515,092 B2) in view of Ziran et al. (U.S. Patent Publication 20200306618 A1) in view of Moritani et al. (U.S. Patent Publication 20200249763 A1).
Regarding claim 2, Rucker and Ziran disclose “wherein the rear face (Rucker Figs1- 4, rear face of housing 18) includes a support portion which extends rearwardly and upwardly away from the bottom face so that the apparatus is configured, during use, to be stood on the surface in: 
a further mode which is different than the first mode and the second mode,  in which the support portion rests on the surface (Rucker c2:42-c3:22,) 
Rucker and Ziran do not disclose “such that the display screen is directed in a second direction which is inclined with respect to the first direction”. 
Moritani discloses “such that the display screen is directed in a second direction which is inclined with respect to the first direction”. (Figs 4A – 4L, 7A – 7I, [0140] [0141]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate inclined display screen by Moritani into device of Rucker and Ziran.  The suggestion/motivation would have been to improve efficiency. (Moritani: [0140])
Regarding claim 3, Rucker discloses “An interactive apparatus, (Fig. 1, 10) the apparatus including: 
a housing (Fig. 1, housing 18) including: 
a light source; (c1:30 – 50, “The housing may include a humanoid face defined at least in part by lights contained within the housing; and an information processor that measures a variable audio characteristic of the electrical signal, prompts a user to change the variable audio characteristic, and controls a pattern scheme for the lights. A pattern scheme for the lights may include a first pattern scheme in which the lights illuminate in multiple ascending groups and a second pattern scheme in which the lights illuminate in multiple descending groups.”)
a speaker; (Fig. 1, speaker 12)  
a front face including a display screen; (Fig. 1, LED screen 30)
a bottom face; (Fig. 1, bottom face under body portion 22) and 
a rear face (Figs1- 4, rear face of housing 18) including a support portion which extends rearwardly and upwardly away from the bottom face, and 
one or more input devices for providing at least one input; (c3:42 – 64,“The controls and input of the interactive player may be described as follows: First Button--may be rotated forward or backward and can be pushed in when not rotated. 1. Plays last recorded Audio. If no audio recorded, plays SFX. 2. Creates less effects during Beat-box mode if rotated towards user 3. Creates more effects during Beat-box mode if rotated away from user Second Button--may be rotated forward or backward and can be pushed in when not rotated. 1. Push-in to record sounds or music for up to 5 seconds 2. Slows speed (BPM down) if rotated towards user 3. Increases speed (BPM up) if rotated away from user) and 
a control device (c1:30-35, an information processor) for controlling the interactive apparatus, 
wherein the control device is configured for receiving media and controlling one or more of the light source, the speaker, and the display screen (Figs 2 – 5, c3:24-64, “FIG. 2 shows a series of images A-B of interactive toy 10 with LED screen 30 displaying a first pattern scheme 42 in which lights illuminate in multiple ascending groups. First pattern scheme 42 may imitate a peak meter. Additionally and/or alternatively, first pattern scheme 42 may be dependent on sound levels within each of a plurality of frequency bands of the audio output.) to produce output in association with the media, wherein the apparatus is configured, during use, to be stood on a surface in: 
a first mode defined by the bottom face resting on the surface such that the display screen is directed in a first direction, (Figs 1-4, c2:42-c3:22 “In the second position, the interactive toy may be powered on and in an interactive or "feed me" mode” ) and 
a further mode, which is different from the first mode, defined by the support portion resting on the surface (c2:42-c3:22, “For example, carrying handle 32 may have a first position associated with an off mode, and a second position associated with an interactive or "feed-me" mode. In the first position, the interactive toy 10 may be powered off and carrying handle 32 may be at an approximately horizontal position (0-degree) with respect to the ground. In the second position, the interactive toy may be powered on and in an interactive or "feed me" mode and may be at an approximately 45-degree angle with respect to the ground. Carrying handle 32 may further include a third position, hereinafter referred to as a speaker mode, in which carrying handle 32 may be approximately at vertical (90-degree) angle with respect to the ground.” Claim does not define in a further mode, the device is on or off) 
Rucker does not disclose “wherein the rear face is configured to permit light from the light source to pass therethrough or therefrom; 
such that the display screen is directed in a second direction which is inclined with respect to the first direction.”
Ziran discloses “wherein the rear face is configured to permit light from the light source to pass therethrough or therefrom;” ([0064] “The light transmitting element 430 can be formed from any material that allows light from the light source 420 to pass therethrough and can include a (e.g., cylindrical, plug-like) protrusion extending from a back surface thereof” [0065] – [0067])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate allows light from the light source to pass therethrough by Ziran into device of Rucker.  The suggestion/motivation would have been to allow light pass through. (Ziran: [0064])
Rucker and Ziran do not disclose “such that the display screen is directed in a second direction which is inclined with respect to the first direction.”
Moritani discloses “such that the display screen is directed in a second direction which is inclined with respect to the first direction.” (Figs 4A – 4L, 7A – 7I, [0140] [0141]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate inclined display screen by Moritani into device of Rucker and Ziran.  The suggestion/motivation would have been to improve efficiency. (Moritani: [0140])
Regarding claim 4, Rucker, Ziran and Moritani disclose “the apparatus is configured to be stood on the surface in: 
a second mode, which is different than the first mode and the further mode, defined by the front face resting on the surface, and for which the control device is configured to dim, or turn off, the display screen each time the apparatus is placed in the second mode”. (Rucker c2:42-c3:22, “For example, carrying handle 32 may have a first position associated with an off mode, and a second position associated with an interactive or "feed-me" mode. In the first position, the interactive toy 10 may be powered off and carrying handle 32 may be at an approximately horizontal position (0-degree) with respect to the ground. In the second position, the interactive toy may be powered on and in an interactive or "feed me" mode and may be at an approximately 45-degree angle with respect to the ground. Carrying handle 32 may further include a third position, hereinafter referred to as a speaker mode, in which carrying handle 32 may be approximately at vertical (90-degree) angle with respect to the ground.”) 
Regarding claim 5, Rucker, Ziran and Moritani disclose “including one or more sensors for detecting an orientation of the apparatus for use by the control device in determining when the apparatus is in its second mode, and the control device being configured to dim, or turn off, the display screen if the apparatus is determined to be in the second mode”.  (Moritani [0071] sensor [0073] [0092])
Regarding claim 6, Rucker, Ziran and Moritani disclose “wherein the sensors include one or more of a light sensor, accelerometer, or a tilt switch”.  (Moritani [0071]) 
Regarding claims 7, 9, Rucker, Ziran and Moritani disclose “wherein the rear face is configured to permit the light from the light source to pass through or from the support portion”.  (Ziran [0064] “The light transmitting element 430 can be formed from any material that allows light from the light source 420 to pass therethrough and can include a (e.g., cylindrical, plug-like) protrusion extending from a back surface thereof” [0065] – [0067])
Regarding claim 8, Rucker, Ziran and Moritani disclose “wherein the rear face includes a further portion connected to the support portion, and the further portion extends forwardly and upwardly away from the support portion”. (Rucker Figs1- 4, rear face of housing 18)
Regarding claim 10, Rucker, Ziran and Moritani disclose “wherein at least the support portion includes a raised part and a peripheral lower part which extends around the raised part, such that, when the apparatus is in the second mode, only the raised part rests on the surface”.  (Rucker Figs 1-4, c2:42-c3:22)
Regarding claim 11, Rucker, Ziran and Moritani disclose “wherein the rear face includes an opaque section and a translucent or transparent section; the translucent or transparent section extending around at least a periphery of the opaque section to permit the light to pass therethrough; and the translucent or transparent section forming a ring which extends around the opaque section”. (Rucker Figs 1-4, c2:42-c3:22, c3:24-64)
Regarding claim 12, Rucker, Ziran and Moritani disclose “wherein the raised part includes the opaque section and the peripheral lower part includes the translucent or transparent section”. (Rucker Figs 1-4, c2:42-c3:22, c3:24-64)
Regarding claim 13, Rucker, Ziran and Moritani disclose “wherein the opaque section extends across one or more of the support portion or further portion”. (Rucker Figs 1-4, c2:42-c3:22, c3:24-64)
Regarding claim 14, Rucker, Ziran and Moritani disclose “wherein the housing includes: a first housing part including the front face and the bottom face, (Rucker Figs 1-4, c2:42-c3:22, c3:24-64) and a second housing part, including the rear face, which is wedge-shaped”. (Rucker Figs 1-4, c2:42-c3:22, c3:24-64)
Regarding claim 15, Rucker, Ziran and Moritani disclose “wherein the first housing part is cuboidal-shaped”. (Rucker Figs 1-4, c2:42-c3:22, c3:24-64)
Regarding claim 16, Rucker, Ziran and Moritani disclose “wherein the apparatus is a portable apparatus”. (Rucker Figs 1-4, 10 is portable device)

Claims 17 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rucker et al. (U.S. Patent 8,515,092 B2) in view of Ziran et al. (U.S. Patent Publication 20200306618 A1) in view of Moritani et al. (U.S. Patent Publication 20200249763 A1) in view of Barney et al. (U.S. Patent Publication 20150290545 A1).
Regarding claim 17, Rucker, Ziran and Moritani do not disclose “wherein the one or more input devices include a reading device for reading a media identifier key present on a media object when said media object is placed into close proximity to or physical contact with the interactive apparatus”. 
Barney discloses “wherein the one or more input devices include a reading device for reading a media identifier key present on a media object when said media object is placed into close proximity to or physical contact with the interactive apparatus. ([0201] [0202] – [0206)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate password by Barney into device of Rucker, Ziran and Moritani.  The suggestion/motivation would have been to improve security. (Barney: [0140])
Regarding claim 18, Rucker, Ziran, Moritani and Barney disclose “wherein the control device is configured to use the media identifier key to obtain an associated media and provide said associated media to one or more of the display screen, the light source, or the speaker”. (Barney [0201] [0202] – [0206)
Regarding claim 19, Rucker, Ziran, Moritani and Barney disclose “wherein the associated media is stored on a computer readable medium of the interactive apparatus or is stored on a remote computer from which the associated media is downloadable”. (Barney [0201] [0202] – [0206)


Alternately, claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Rucker et al. (U.S. Patent 8,515,092 B2) in view of Kumegawa et al. (U.S. Patent Publication 20100041308 A1).
Regarding claim 1, Rucker discloses “An interactive apparatus, (Fig. 1, 10) the apparatus including: 
a housing (Fig. 1, housing 18) including: 
a light source; (c1:30 – 50, “The housing may include a humanoid face defined at least in part by lights contained within the housing; and an information processor that measures a variable audio characteristic of the electrical signal, prompts a user to change the variable audio characteristic, and controls a pattern scheme for the lights. A pattern scheme for the lights may include a first pattern scheme in which the lights illuminate in multiple ascending groups and a second pattern scheme in which the lights illuminate in multiple descending groups.”)
a speaker; (Fig. 1, speaker 12)  
a front face including a display screen; (Fig. 1, LED screen 30) and 
a bottom face; (Fig. 1, bottom face under body portion 22)  
one or more input devices for providing at least one input; (c3:42 – 64,“The controls and input of the interactive player may be described as follows: First Button--may be rotated forward or backward and can be pushed in when not rotated. 1. Plays last recorded Audio. If no audio recorded, plays SFX. 2. Creates less effects during Beat-box mode if rotated towards user 3. Creates more effects during Beat-box mode if rotated away from user Second Button--may be rotated forward or backward and can be pushed in when not rotated. 1. Push-in to record sounds or music for up to 5 seconds 2. Slows speed (BPM down) if rotated towards user 3. Increases speed (BPM up) if rotated away from user) and 
a control device (c1:30-35, an information processor) for controlling the interactive apparatus, wherein the control device is configured for receiving media and controlling one or more of the light source, the speaker, and the display screen (Figs 2 – 5, c3:24-64, “FIG. 2 shows a series of images A-B of interactive toy 10 with LED screen 30 displaying a first pattern scheme 42 in which lights illuminate in multiple ascending groups. First pattern scheme 42 may imitate a peak meter. Additionally and/or alternatively, first pattern scheme 42 may be dependent on sound levels within each of a plurality of frequency bands of the audio output.)  to produce output in association with the media; 
wherein the apparatus, during use, is configured to be stood on a surface in: (Figs 1, 2 shows 10 stood on a surface) 
a first mode defined by the bottom face resting on the surface such that the display screen is directed in a first direction, (Figs 1-4, c2:42-c3:22 “In the second position, the interactive toy may be powered on and in an interactive or "feed me" mode” ) and 
a second mode defined by the front face resting on the surface, and for which the control device is configured to dim, or turn off, the display screen each time the apparatus is placed in the second mode. (c2:42-c3:22, “For example, carrying handle 32 may have a first position associated with an off mode, and a second position associated with an interactive or "feed-me" mode. In the first position, the interactive toy 10 may be powered off and carrying handle 32 may be at an approximately horizontal position (0-degree) with respect to the ground. In the second position, the interactive toy may be powered on and in an interactive or "feed me" mode and may be at an approximately 45-degree angle with respect to the ground. Carrying handle 32 may further include a third position, hereinafter referred to as a speaker mode, in which carrying handle 32 may be approximately at vertical (90-degree) angle with respect to the ground.” Claim does not define in a second mode, the direction of display screen,) 
Rucker does not disclose “a rear face configured to permit light from the light source to pass therethrough or therefrom;”
Kumegawa discloses “a rear face configured to permit light from the light source to pass therethrough or therefrom;” ([0080] – [0084])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate allows light from the light source to pass therethrough by Kumegawa into device of Rucker.  The suggestion/motivation would have been to allow light pass through. (Kumegawa: [0080])

Alternately, claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rucker et al. (U.S. Patent 8,515,092 B2) in view of Kumegawa et al. (U.S. Patent Publication 20100041308 A1) in view of Moritani et al. (U.S. Patent Publication 20200249763 A1).
Regarding claim 3, Rucker discloses “An interactive apparatus, (Fig. 1, 10) the apparatus including: 
a housing (Fig. 1, housing 18) including: 
a light source; (c1:30 – 50, “The housing may include a humanoid face defined at least in part by lights contained within the housing; and an information processor that measures a variable audio characteristic of the electrical signal, prompts a user to change the variable audio characteristic, and controls a pattern scheme for the lights. A pattern scheme for the lights may include a first pattern scheme in which the lights illuminate in multiple ascending groups and a second pattern scheme in which the lights illuminate in multiple descending groups.”)
a speaker; (Fig. 1, speaker 12)  
a front face including a display screen; (Fig. 1, LED screen 30)
a bottom face; (Fig. 1, bottom face under body portion 22) and 
a rear face (Figs1- 4, rear face of housing 18) including a support portion which extends rearwardly and upwardly away from the bottom face, and 
one or more input devices for providing at least one input; (c3:42 – 64,“The controls and input of the interactive player may be described as follows: First Button--may be rotated forward or backward and can be pushed in when not rotated. 1. Plays last recorded Audio. If no audio recorded, plays SFX. 2. Creates less effects during Beat-box mode if rotated towards user 3. Creates more effects during Beat-box mode if rotated away from user Second Button--may be rotated forward or backward and can be pushed in when not rotated. 1. Push-in to record sounds or music for up to 5 seconds 2. Slows speed (BPM down) if rotated towards user 3. Increases speed (BPM up) if rotated away from user) and 
a control device (c1:30-35, an information processor) for controlling the interactive apparatus, 
wherein the control device is configured for receiving media and controlling one or more of the light source, the speaker, and the display screen (Figs 2 – 5, c3:24-64, “FIG. 2 shows a series of images A-B of interactive toy 10 with LED screen 30 displaying a first pattern scheme 42 in which lights illuminate in multiple ascending groups. First pattern scheme 42 may imitate a peak meter. Additionally and/or alternatively, first pattern scheme 42 may be dependent on sound levels within each of a plurality of frequency bands of the audio output.) to produce output in association with the media, wherein the apparatus is configured, during use, to be stood on a surface in: 
a first mode defined by the bottom face resting on the surface such that the display screen is directed in a first direction, (Figs 1-4, c2:42-c3:22 “In the second position, the interactive toy may be powered on and in an interactive or "feed me" mode” ) and 
a further mode, which is different from the first mode, defined by the support portion resting on the surface (c2:42-c3:22, “For example, carrying handle 32 may have a first position associated with an off mode, and a second position associated with an interactive or "feed-me" mode. In the first position, the interactive toy 10 may be powered off and carrying handle 32 may be at an approximately horizontal position (0-degree) with respect to the ground. In the second position, the interactive toy may be powered on and in an interactive or "feed me" mode and may be at an approximately 45-degree angle with respect to the ground. Carrying handle 32 may further include a third position, hereinafter referred to as a speaker mode, in which carrying handle 32 may be approximately at vertical (90-degree) angle with respect to the ground.” Claim does not define in a further mode, the device is on or off) 
Rucker does not disclose “wherein the rear face is configured to permit light from the light source to pass therethrough or therefrom; 
such that the display screen is directed in a second direction which is inclined with respect to the first direction.”
Kumegawa discloses “wherein the rear face is configured to permit light from the light source to pass therethrough or therefrom;” ([0080] – [0084])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate allows light from the light source to pass therethrough by Kumegawa into device of Rucker.  The suggestion/motivation would have been to allow light pass through. (Kumegawa: [0080])
Rucker and Kumegawa do not disclose “such that the display screen is directed in a second direction which is inclined with respect to the first direction.”
Moritani discloses “such that the display screen is directed in a second direction which is inclined with respect to the first direction.” (Figs 4A – 4L, 7A – 7I, [0140] [0141]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate inclined display screen by Moritani into device of Rucker and Kumegawa.  The suggestion/motivation would have been to improve efficiency. (Moritani: [0140])

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693